Filed 5/27/22 P. v. Brizuela CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079531

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN317396)

 KEVIN BRIZUELA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Richard R. Monroy, Judge. Affirmed.
         Kevin Brizuela, in pro. per.; and John L. Staley, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2016, a jury convicted Kevin Brizuela of two counts of first degree

murder (Pen. Code,1 § 187, subd. (a)) and two counts of attempted murder
(§§ 187, subd. (a) & 664). Gang enhancement under section 186.22 and


1     All further statutory references are to the Penal Code unless otherwise
specified.
firearm enhancements under section 12022.53 were found true as to each of
the counts. The trial court sentenced Brizuela to an indeterminate term of
100 years to life.
      Brizuela appealed and this court affirmed the convictions. However,
the court conditionally reversed the judgment and directed the trial court to
conduct a transfer hearing under Welfare and Institutions Code section 707.
(People v. Brizuela (Oct. 11, 2018, D071364) [nonpub. opn.].)
      On remand, the trial court held a transfer hearing and denied transfer
to juvenile court. The court also denied motions to strike the firearm
enhancements. Brizuela, again, appealed and this court affirmed the
judgment in an unpublished opinion. (People v. Brizuela (July 19, 2021,
D078376) [nonpub. opn.].)
      In July 2021, Brizuela filed a petition for resentencing under
section 1170.95. The trial court appointed counsel, received briefing,
reviewed the record of conviction, and held a hearing. The court found
Brizuela was ineligible for relief as a matter of law. The court found the
record demonstrated Brizuela was tried as a direct aider and abettor or as
the actual killer. The jury was not instructed on felony murder or natural
and probable consequences. The court denied the petition by written order.
      Brizuela filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Brizuela the opportunity
to file his own brief on appeal, and he has responded with a supplemental
brief. We will discuss his submission later in this opinion.




                                       2
                           STATEMENT OF FACTS
      The facts of the offenses are set forth in our prior opinion. (People v.
Brizuela, supra, D071364.) Appellate counsel has provided a short summary
of those facts which we will incorporate here to provide context for the
appeal.
      “On March 13, 2013, David G., Edgar, Melanie, and David R. were in
Libby Lake Park in Oceanside. The park was claimed by the Mesa Locos
gang. David R. was affiliated with this gang. Four individuals approached
them and fired multiple firearms. Melanie and Edgar died. Ballistic analysis
of the recovered rounds showed three firearms were used. Police
investigation identified Brizuela as one of the participants in the shooting.
Brizuela was a member of the Vista Home Boys gang which had a rivalry
with the Mesa Locos gang.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue which was considered in evaluating the
potential merits of this appeal: Whether the court erred in denying
Brizuela’s petition for resentencing.
      Brizuela filed a brief in which he argues he made prima facie showing
of eligibility for resentencing under section 1170.95. He contends the court
erred in relying on facts set forth in the previous opinion of this court where
we stated that Brizuela was a direct aider and abettor. He contends the trial
court gave an instruction on liability for murder based on natural and
probable consequences where death results from a non-target crime. The




                                        3
court did give former CALCRIM 403.2 However, if the jury had relied on the
theory in that instruction, it would have been required to find the defendant




      2         Former CALCRIM 403 states as follows:

      “Under this theory, before you may decide whether the defendant
      is guilty of murder and attempted murder, you must decide
      whether he is guilty of assault with a firearm or assault by force
      likely to produce great bodily injury.
           “To prove that the defendant is guilty of murder and
      attempted murder, the People must prove that:
          “1.     The defendant is guilty of assault with a firearm or
                  assault by force likely to produce great bodily injury;
          “2.     During the commission of assault with a firearm or
                  assault by force likely to produce great bodily injury a
                  co-participant in that assault with a firearm or
                  assault by force likely to produce great bodily injury
                  committed the crime of murder and attempted
                  murder;
                “AND
          “3.     Under all of the circumstances, a reasonable person
                  in the defendant’s position would have known that
                  the commission of the murder and attempted murder
                  was a natural and probable consequence of the
                  commission of the assault with a firearm or assault
                  by force likely to produce great bodily injury.
      “A coparticipant in a crime is the perpetrator or anyone who
      aided and abetted the perpetrator. It does not include a victim or
      innocent bystander.
      “A natural and probable consequence is one that a reasonable
      person would know is likely to happen if nothing unusual
      intervenes. In deciding whether a consequence is natural and
      probable, consider all of the circumstances established by the
      evidence.

                                          4
guilty of second degree murder. In this case, the jury convicted Brizuela of
first degree murder, which would have been based on a direct aider and
abettor theory. Brizuela’s submission does not raise any arguable issues for
reversal on appeal based on this record.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Brizuela on this appeal.




      “To decide whether crime of murder and attempted murder was
      committed, please refer to the separate instructions that I have
      given you on those crimes.
      “Under this theory, the People are alleging that the defendant
      originally intended to aid and abet assault with a firearm or
      assault by force likely to produce great bodily injury.
      “If you decide that the defendant aided and abetted one of these
      crimes and that murder and attempted murder was a natural
      and probable consequence of that crime, the defendant is guilty of
      murder and attempted murder. You do not need to agree about
      which of these crimes the defendant aided and abetted.
      “If you find the defendant guilty beyond a reasonable doubt of
      murder as charged in Counts One and Two under this theory, you
      shall set the degree of murder as Second Degree Murder.”

                                       5
                               DISPOSITION
      The order denying Brizuela’s petition for resentencing under
section 1170.95 is affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




DO, J.




BUCHANAN, J.




                                      6